Citation Nr: 1619646	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  12-33 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1966 to April 1968.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic Virtual VA and Veterans Benefit Management System (VBMS) claims files.

The Veteran testified at a February 2016 videoconference hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's VBMS file.  


FINDING OF FACT

The evidence is at least in relative equipoise on the question of whether the Veteran's bilateral hearing loss is etiologically related to his active duty service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).








REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

To the extent that the action taken below is favorable to the Veteran, further discussion of VA's duties to notify and assist is not required at this time.  See Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001).

Laws and Regulations

Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection, the Veteran must show (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold at any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores utilizing the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.  Normal puretone thresholds during service does not necessarily preclude service connection.  See 38 C.F.R. § 3.303(d); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).
 
Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran seeks entitlement to service connection for bilateral hearing loss.  During service, he fueled helicopters and jets, and served as a helicopter door gunner.  The evidence establishes there was noise exposure in service.  See May 2010 Rating Decision.  The Veteran also has a current diagnosis of bilateral sensorineural hearing loss for VA disability purposes.  See February 2012 VA Examination; 38 C.F.R. § 3.385 (2015).

The record contains conflicting evidence regarding whether the Veteran's current bilateral hearing loss is etiologically related to his in-service noise exposure.

During a January 2010 audiology consultation, the Veteran was interviewed and examined.  The consultation notes reference "[p]ositive medical history," indicating that his medical history was also reviewed.  After examining the Veteran and completing an otoscopy, the examiner concluded that military noise exposure was more likely than not a contributing factor to the Veteran's bilateral hearing loss.  

By contrast, an April 2010 VA examination determined that the Veteran's hearing loss was not caused by military noise exposure.  The examiner noted that the Veteran was around general combat noise in the Republic of Vietnam, including mortar attacks and small arms fire, and also noted that he had no post-military occupational noise exposure.  Nonetheless, the examiner determined that the Veteran may have had only temporary hearing threshold shifts secondary to military noise exposure.  The examiner did not offer an explanation as to why the Veteran may have only had temporary hearing loss in service, or what caused the current diagnosed bilateral hearing loss.  Further, the examiner did not address the possibility of delayed onset of hearing loss from military noise exposure.  Therefore, the Board finds this examination to be less probative than the other opinions discussed in this decision.

Finally, in February 2012, a VA examiner reviewed the claims file and examined the Veteran.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss, but determined that it was less likely than not caused by military noise exposure.  The examiner noted that, while military noise exposure had been conceded, the Veteran had normal hearing during his separation examination, and an Institute of Medicine study found no evidence supporting delayed onset of noise induced hearing loss.

The January 2010 audiology consultation and February 2012 VA examination are the most probative pieces of evidence in the claims file.  The Board finds the contrasting medical opinions to be of equal probative value regarding the etiology of the Veteran's bilateral hearing loss.  Therefore, as the evidence of record is in relative equipoise, and resolving reasonable doubt in favor of the Veteran, the Board finds service connection is warranted.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").


ORDER

Entitlement to service connection for bilateral hearing loss is granted.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


